Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, line 2 recites the limitation “the adhesive layer".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted this limitation as - -an adhesive layer- - . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (US 6229585) in view of Shinkai (US 2014/0055835) and Fukuchi (EP 0823587A1).
Regarding claim 1,  Yanagi teaches a display apparatus (Fig. 1-2, Col. 3-4) comprising: 
a first substrate (the substrate below 4 in Fig. 1-2, Col. 3, Lines 24-33) having a first side surface (the right side surface of 2 facing 8 in Fig. 1-2), a second side surface (the left side surface of 2 facing 9 in Fig. 1-2) opposite to the first side surface (the right side surface of 2 facing 8 in Fig. 1-2), a third side surface (the top side surface of 2 in Fig. 1), and a fourth side surface (the bottom side surface of 2 in Fig. 1) opposite to the third side surface (the top side surface of 2 in Fig. 1); 
a second substrate (the substrate above 4 in Fig. 1-2, Col. 3, Lines 24-33) arranged to overlap the first substrate (the substrate below 4 in Fig. 1-2, Col. 3, Lines 24-33) and having a first side surface (the right side surface 3a of 3 in Fig. 1-2), a second side surface (the left side surface of 3 in Fig. 1-2) opposite to the first side surface (the right side surface 3a of 3 in Fig. 1-2), a third side surface (the top side surface of 3 in Fig. 1), and a fourth side surface (the bottom side surface of 3 in Fig. 1) opposite to the third side surface (the top side surface of 3 in Fig. 1); 
a liquid crystal layer (4 in Fig. 1-2, Col. 3, Lines 24-33) placed between the first substrate (the substrate below 4 in Fig. 1-2, Col. 3, Lines 24-33) and the second substrate (the substrate above 4 in Fig. 1-2, Col. 3, Lines 24-33); 
a light-emitting device (8 in Fig. 1-2, Col. 3, Lines 44-53) arranged to face the first side surface (the right side surface 3a of 3 in Fig. 1-2) of the second substrate (the substrate above 4 in Fig. 1-2, Col. 3, Lines 24-33) at a light source side (Fig. 1-2); 
a gap (the gap between 8 and 3a in Fig. 2) disposed between the light-emitting device (8 in Fig. 1-2, Col. 3, Lines 44-53) and the first side surface (the right side surface 3a of 3 in Fig. 1-2) of the second substrate (the substrate above 4 in Fig. 1-2, Col. 3, Lines 24-33) at the light source side (Fig. 1-2); 
a first reflector (9 in Fig. 1-2, Col. 3, Lines 50-53) arranged to cover both (Fig. 1-2) the second side surface (the left side surface of 2 facing 9 in Fig. 1-2) of the first substrate (the substrate below 4 in Fig. 1-2, Col. 3, Lines 24-33) and the second side surface (the left side surface of 3 facing 9 in Fig. 1-2) of the second substrate (the substrate above 4 in Fig. 1-2, Col. 3, Lines 24-33);
wherein 
the first substrate (the substrate below 4 in Fig. 1-2, Col. 3, Lines 24-33) is larger (Fig. 1-2) than the second substrate (the substrate above 4 in Fig. 1-2, Col. 3, Lines 24-33) in a plan view, and 
the light-emitting device (8 in Fig. 1-2, Col. 3, Lines 44-53) is located fully within (Fig. 1-2) the first substrate (the substrate below 4 in Fig. 1-2, Col. 3, Lines 24-33) in the plan view.
 Yanagi does not teach that the liquid crystal layer includes polymer dispersed liquid crystals; and a second reflector arranged to cover both a third side surface of the first substrate and a third side surface of the second substrate.
Shinkai teaches that (Fig. 28-29 and Fig. 1-4, [0204, 0111, 0146, 0143]) the liquid crystal layer (34 in Fig. 2, Fig. 28-29, [0204, 0111, 0146, 0143]) including polymer dispersed liquid crystals ([0143, 0146]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements as taught by Shinkai for the system of Yanagi such that in the system of Yanagi, the liquid crystal layer includes polymer dispersed liquid crystals. The motivation is to provide a display unit using polymer dispersed liquid crystal (PDLC) that is controllable to be transparent or diffusive through voltage application, the scattering characteristics are allowed to be partially adjusted in the desired regions/dots (Shinkai, [0004, 0014, 0116]).
Fukuchi teaches that (Fig. 5, abs, Col. 7, Col. 9-12, Fig. 1) a second reflector (Fig. 5, Col. 9, lines 44-48, the reflection plates 7a are placed on the three sides (two sides in Fig. 5) except for the side having the light source for the light guiding type illumination device) arranged to cover both a third side surface (Fig. 5, Col. 9, lines 44-48) of the first substrate (10b in Fig. 5) and a third side surface (Fig. 5, Col. 9, lines 44-48) of the second substrate (10a in Fig. 5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Fukuchi for the system of Yanagi and Shinkai such that in the system of Yanagi and Shinkai, a second reflector arranged to cover both a third side surface of the first substrate and a third side surface of the second substrate. The motivation is to effectively utilize a light propagating through the light guiding plate/substrate so as not to wastefully escape the light from the side surface of the surface illumination device (Fukuchi, Col. 7, Lines 16-21).

Regarding claim 5,  Yanagi also teaches the light-emitting device (8 in Fig. 1-2, Col. 3, Lines 44-53) is arranged on a portion (Fig. 1-2) of the first substrate which is exposed from the second substrate (Fig. 1-2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Shinkai and Fukuchi as applied to claim 1 above, and further in view of Ariyoshi (US 6956630) and Yoshi (US 2004/0169800).
Regarding claim 2, Yanagi in view of Shinkai and Fukuchi already teaches that the first reflector and the second reflector. Yanagi does not teach that a refractive index of an adhesive layer is equal to or less than that of the first substrate or the second substrate.
Ariyoshi teaches that a reflector (Col. 4, Lines 2-20, Fig. 1-2, Col. 3, 29-34) is adhered to side surfaces of a liquid crystal panel (Col. 4, Lines 2-20, Fig. 1-2, Col. 3, 29-34) with an adhesive layer (Col. 4, Lines 7-20, Fig. 1-2, Col. 3, 29-34).
Yoshi teaches that (Fig. 2, [0032, 0042, 0048-0049, 0018-0019]) a reflector (30 in Fig. 1, [0042]) is adhered to a surface of a first light-transmissive substrate or a second light-transmissive substrate (21 in Fig. 2, [0042, 0032]) by an adhesive layer (31 in Fig. 2, [0048, 0042]), and a refractive index ([0048-0049)) of the adhesive layer (31 in Fig. 2, [0048]) is equal to or less than ([0048-0049], the glass substrate has a refractive index of 1.52, and the transparent resin adhesive has a refractive index of 1.46 or 1.34) that a first substrate or a second substrate (21 in Fig. 2, [0042, 0032]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ariyoshi and Yoshi for the system of Yanagi in view of Shinkai and Fukuchi such that in the system of Yanagi in view of Shinkai and Fukuchi, the first and second reflectors are adhered to the second and third side surfaces with an adhesive layer, and a refractive index of an adhesive layer is equal to or less than that of the first substrate or the second substrate. The motivation is to provide a reflection structure which can be attached to side surfaces of the panel easily and which is high in reflectance, and improve the illuminating effect (Ariyoshi et al., Col. 4, Lines 2-20), light reflected by the reflection surface of the reflector can effectively be scattered, and a liquid crystal display with improved visibility can be provided (Yoshi, [0019, 0068]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Shinkai and Fukuchi as applied to claim 1 above, and further in view of Watanabe (US 2014/0146563)
Regarding claim 3, Yanagi in view of Shinkai and Fukuchi already teaches that the first reflector and the second reflector. Yanagi does not teach that the first reflector and the second reflector are formed of aluminum or silver in a film manner.
Watanabe teaches that a reflector (2 in Fig. 1, [0100-0101]) is formed of aluminum or silver in a film manner ([0100)]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Watanabe for the first reflector and the second reflector of the system of Yanagi in view of Shinkai and Fukuchi such that in the system of Yanagi in view of Shinkai and Fukuchi , the first reflector and the second reflector are formed of aluminum or silver in a film manner. The motivation is to provide a reflector having a high reflectivity (Watanabe, [0100)).
Regarding claim 4, Yanagi in view of Shinkai and Fukuchi already teaches that the first reflector and the second reflector. Yanagi does not teach that the first reflector and the second reflector are formed of metal particles of aluminum or silver to have a paste form.
Watanabe teaches that a reflector (2 in Fig. 1, [0100-0101]) is formed of metal particles of aluminum or silver to have a paste form ([0100)]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Watanabe for the first reflector and the second reflector of the system of Yanagi in view of Shinkai and Fukuchi such that in the system of Yanagi in view of Shinkai and Fukuchi , the first reflector and the second reflector are formed of metal particles of aluminum or silver to have a paste form. The motivation is to provide a reflector having a high reflectivity (Watanabe, [0100)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 11,237,431 in view of Yanagi (US 6229585). 
Regarding claim 1, claim 1 of Patent (US 11,237,431) recites a display apparatus comprising (Col. 18, line 4):
a first substrate having a first side surface (Col. 18, line 5), a second side surface opposite to the first side surface (Col. 18, lines 5-6), a third side surface (Col. 18, lines 30-31);
a second substrate arranged to overlap the first substrate (Col. 18, line 7) and having a first side surface (Col. 18, line 8), a second side surface opposite to the first side surface (Col. 18, lines 8-9), a third side surface (Col. 18, lines 31-32), and a fourth side surface opposite to the third side surface (Col. 18, lines 34-36);
a liquid crystal layer including polymer dispersed liquid crystals placed between the first substrate and the second substrate (Col. 18, lines 10-12);
a light-emitting device arranged to face the first side surface of the second substrate at a light source side (Col. 18, lines 13-14);
a gap disposed between the light-emitting device and the first side surface of the second substrate at the light source side (Col. 18, lines 15-17);
a first reflector arranged to cover both the second side surface of the first substrate and the second side surface of the second substrate (Col. 18, lines 27-29); and
a second reflector arranged to cover both a third side surface of the first substrate and a third side surface of the second substrate (Col. 18, lines 30-32),
wherein
the first substrate is larger than the second substrate in a plan view (Col. 18, lines 21-22), and
the light-emitting device is located fully within the first substrate in the plan view (Col. 18, lines 37-39).
Claim 1 of Patent (US 11,237,431) lacks the first substrate having a fourth side surface opposite to the third side surface.
Yanagi teaches that the first substrate (the substrate below 4 in Fig. 1-2, Col. 3, Lines 24-33) having a fourth side surface (the bottom side surface of 2 in Fig. 1) opposite to the third side surface (the top side surface of 2 in Fig. 1);
	Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements as taught by Yanagi for the system of the claim 1 of Patent (US 11,237,431) such that in the system of the claim 1 of Patent (US 11,237,431), the first substrate having a fourth side surface opposite to the third side surface. The motivation is to provide a LCD display with reduced size, weight and cost (Yanagi, Col. 2, Lines 4-7).
Regarding claim 2-5, the claims 3-6 of Patent (US 11,237,431) teaches the claims 2-5 of the instant application, respectively.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10,890,804 in view of Yanagi (US 6229585). 
Regarding claim 1, claim 1 of Patent (US 10,890,804) recites a display apparatus comprising (Col. 17, lines 58):
a first substrate having a first side surface, a second side surface opposite to the first side surface (Col. 17, lines 59-61), a third side surface (Col. 18, lines 29-30);
a second substrate arranged to overlap the first substrate (Col. 17, line 64) and having a first side surface (Col. 17, lines 65-66), a second side surface opposite to the first side surface (Col. 17, lines 66-67), a third side surface (Col. 18, lines 30-31), and a fourth side surface opposite to the third side surface (Col. 18, lines 34-38);
a liquid crystal layer including polymer dispersed liquid crystals placed between the first substrate and the second substrate (Col. 18, lines 3-5);
a light-emitting device arranged to face the first side surface of the second substrate at a light source side (Col. 18, lines 6-8);
a gap disposed between the light-emitting device and the first side surface of the second substrate at the light source side (Col. 18, lines 9-11);
a first reflector arranged to cover both the second side surface of the first substrate and the second side surface of the second substrate (Col. 18, lines 25-28); and
a second reflector arranged to cover both a third side surface of the first substrate and a third side surface of the second substrate (Col. 18, lines 29-32),
wherein
the first substrate is larger than the second substrate in a plan view (Col. 18, lines 18-19), and
the light-emitting device is located fully within the first substrate in the plan view (Col. 18, lines 39-41).
Claim 1 of Patent (US 10,890,804) lacks the first substrate having a fourth side surface opposite to the third side surface.
Yanagi teaches that the first substrate (the substrate below 4 in Fig. 1-2, Col. 3, Lines 24-33) having a fourth side surface (the bottom side surface of 2 in Fig. 1) opposite to the third side surface (the top side surface of 2 in Fig. 1);
	Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements as taught by Yanagi for the system of the claim 1 of Patent (US 10,890,804) such that in the system of the claim 1 of Patent (US 10,890,804), the first substrate having a fourth side surface opposite to the third side surface. The motivation is to provide a LCD display with reduced size, weight and cost (Yanagi, Col. 2, Lines 4-7).
Regarding claim 2-5, the claims 3-6 of Patent (US 10,890,804) teaches the claims 2-5 of the instant application, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871